ORDER

PER CURIAM.
AND NOW, this 2nd day of March, 2007, the Petition for Allowance of Appeal is hereby GRANTED, but LIMITED to the following four issues:
1. Whether the Superior Court erred in its interpretation and application of Gibbs v. Ernst, 538 Pa. 193, 647 A.2d 882 (1994) in this appeal.
2. Whether the Superior Court erred in its interpretation and application of Brannan v. Lankenau Hospital, 490 Pa. 588, 417 A.2d 196 (1980) in this appeal.
3. Whether the Superior Court erred in failing to remand Jack and Marlene Halper’s claim for failure to timely produce the medical history of the adoptee’s birthmother for a new trial.
4. Whether the Superior Court erred in concluding that there was an absence of evidence to establish that Jack and Marlene Halper would not have adopted David Halper had they known of the birthmother’s mental health.
ORAL ARGUMENT shall be LIMITED to issues 1 and 2.